Citation Nr: 0313348	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  94-41 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected post-operative residuals of a right 
inguinal hernia. 


REPRESENTATION

Appellant represented by:	Andres E. Nunez, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1949 to August 
1949 and active duty for training from July 15, 1951 to July 
29, 1951 and from June 15, 1952 to June 29, 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for a 
right inguinal hernia, evaluated as noncompensable, from 
April 1991.  

This case was previously before the Board in May 1999 when it 
was remanded to schedule the veteran for a requested hearing 
before a Veterans Law Judge.  The veteran was scheduled for a 
hearing in June 2001, however, he failed to report as 
scheduled.

This matter was again before the Board in August 2001, when 
it was remanded for additional development.  The requested 
development having been completed, the case is returned to 
the Board for appellate review.

The veteran submitted additional evidence directly to the 
Board in May 2003.  However, because this evidence does not 
pertain to the current severity of his service-connected 
hernia, remand to the RO for consideration and the issuance 
of a supplemental statement of the case is not warranted.


FINDING OF FACT

The veteran's residuals of a right inguinal hernia are 
minimal in severity, without any bulging, swelling, or pain.




CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected post-operative residuals of a right 
inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, 4.114, Diagnostic Code 7338 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the October 1993 rating 
decision; March 1994 Statement of the Case (SOC); July 1994 
Hearing Officer's Decision; September 1994 and February 2003 
Supplemental Statements of the Case (SSOC); and August 2001 
Board remand.  He was specifically told about the 
requirements to establish a higher rating for his right 
inguinal hernia, and of the reasons that the evidence in his 
case was inadequate.  

The RO further notified the veteran of the enactment of the 
VCAA by letter dated in August 2001, at which time he was 
informed of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records.  Efforts to obtain private treatment records were 
unsuccessful.  There is no indication of available relevant 
medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in September 
1993 and February 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's residuals of a right inguinal hernia are 
evaluated as noncompensable under Diagnostic Code 7338, which 
provides for a noncompensable evaluation when the inguinal 
hernia is small, reducible, or without true hernia 
protrusion, or when it is not operated, but remediable.  
Where the inguinal hernia is postoperative recurrent, readily 
reducible and well supported by truss or belt a 10 percent 
rating is warranted.  When the inguinal hernia is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, a 30 percent 
rating is warranted.  The maximum 60 percent rating is 
assigned for an inguinal hernia which is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2002).

Certain provisions of 38 C.F.R. § 4.114 were revised, 
effective July 2, 2001.  In general, where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
VAOPGCPREC 3-2000 (2000).  However, in this case, neither the 
current or the former rating criteria is more advantageous to 
the veteran, in that the criteria for evaluating inguinal 
hernias are identical in both versions of 38 C.F.R. § 4.114, 
Diagnostic Code 7338.

The veteran was granted service connection for a right 
inguinal hernia, evaluated as noncompensable from April 1991, 
by rating action dated in August 1993.  He disagreed with the 
assigned noncompensable evaluation, arguing that his right 
inguinal hernia warranted a compensable rating. He asserted 
that he had been unable to work as an automobile mechanic as 
a result of the right inguinal hernia and that he had been 
having constant pain and discomfort aggravated by everyday 
activities.

A VA examination report dated in September 1993 shows that 
the veteran reported occasional minimal pain in his right 
lower quadrant.  Physical examination showed the abdomen to 
be negative, being slightly distended.  There was no 
tenderness in any of the four quadrants and no masses could 
be palpated.  The inguinal region showed no evidence of an 
inguinal hernia.  The diagnosis was status post-herniorrhaphy 
of right inguinal hernia, with no episodes of abdominal pain 
in the last year. 

In July 1994, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He asserted 
that his surgical repair had been done in 1954 and that his 
ability to be employed as an automobile mechanic was impaired 
as a result of residuals from his right inguinal hernia.  He 
added that he had owned an auto mechanics shop, but that he 
had to sell it because he could not keep up with the 
requirements of the job.  He described that lifting anything 
would aggravate the hernia, and that he could not sit or 
stand too long.  He indicated that since his most recent 
inguinal hernia repair, in 1954, he had not had any 
recurrence of or treatment for an inguinal hernia.

A VA examination report dated in February 2003 shows that the 
examiner reviewed the veteran's entire claims folder in 
conjunction with the examination.  The veteran was said to 
have had a history of right inguinal hernia repair in 1949 
and re-repair in 1953.  He indicated that he had experienced 
no further swelling or bulging since the second repair in 
1953.  He denied pain, swelling, nausea, or vomiting.  He 
added that he had had no further problems in the right 
inguinal area for the past 50 years.  The examiner opined 
that the severity of the right inguinal hernia was minimal at 
most.  He also concluded that the service-connected right 
inguinal hernia would not interfere with the veteran's 
employment capacity.

The Board concludes that the initial noncompensable rating 
for the veteran's service-connected residuals of a right 
inguinal hernia adequately compensates the manifestations of 
his disability.  The findings on examination in this case do 
not more nearly approximate the next higher evaluation under 
the schedular criteria for an inguinal hernia.

Review of the medical evidence of record, particularly the 
two VA examination reports described above, reveals that the 
veteran's symptoms are minimal.  There has been no evidence 
of recurrence of the hernia.  Specifically, there was no 
evidence of an inguinal hernia upon VA examination in 1993, 
and in 2003 the veteran denied any swelling or bulging since 
1953.  Accordingly, the veteran has not shown that his 
inguinal hernia disability is manifested by such symptoms as 
to meet the criteria for the next higher schedular disability 
evaluation.

In view of the foregoing, the Board finds that there have 
been no findings of a symptoms associated with an inguinal 
hernia so as to warrant a higher, compensable, rating under 
Diagnostic Code 7338.  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2002).  Accordingly, for these reasons and bases, the 
criteria for a higher disability rating for inguinal hernia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.7 (2002).

Additionally, the veteran's testimony as to the frequency and 
severity of his symptoms has been considered.  However, the 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
veteran's assertions are not supported by the objective 
findings of physical examination.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his inguinal hernia.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of an initial compensable 
disability rating for the veteran's service-connected post-
operative residuals of a right inguinal hernia.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's inguinal hernia. 


ORDER

Entitlement to an initial compensable disability rating for 
service-connected post-operative residuals of a right 
inguinal hernia is denied. 



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

